Citation Nr: 0416988	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, including as 
secondary to service-connected head injury with headaches and 
dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified in support of his appeal 
at a hearing held at the RO before the undersigned in 
September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

For the reasons that follow, additional action is necessary 
before the Board can decide the veteran's appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate notice and assistance 
regarding his claim.  For instance, there is relevant 
evidence that is outstanding and needs to be secured.  

During a September 2003 hearing before the undersigned, the 
veteran testified that he received treatment for his glaucoma 
at the VA Medical Center in Big Spring, Texas, from 1971 to 
1973, and from 1978 to the present, and at a VA Medical 
Center in Michigan from 1974 to 1978.  Records of this 
alleged treatment are not in the claims file.  Inasmuch as 
they might be pertinent to the veteran's claim, the RO should 
endeavor to secure them on remand.    

The veteran also testified that he received treatment for his 
glaucoma at Evelyn Hospital in 1971, and sometime thereafter, 
underwent eye surgery by a private physician in Lansing, 
Michigan.  He also indicated, however, that he tried to get 
some of these treatment records, but found that they were 
unavailable.  The veteran did not specify the records to 
which he referred.  Therefore, on remand, the RO should seek 
clarification of the matter. 

In addition, as previously indicated, since the VCAA was 
enacted, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  Quartuccio, 16 
Vet. App. at 183 (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the RO has not 
provided the veteran VCAA notice specifically pertaining to 
the claim now on appeal.  It is thus necessary that the 
veteran is sent a letter informing him of the evidence needed 
to support his claim for service connection for glaucoma, 
including as secondary to his service connected head injury 
and explaining to him whether he is responsible for 
submitting such evidence or whether VA will obtain and 
associate such evidence with the claims file.  

This case is REMANDED for the following:

1.  The Agency of Original Jurisdiction 
(AOJ) should contact the veteran and 
request him to identify records of any 
pertinent VA or non-VA treatment not 
already in the claims file and not 
previously considered to include records 
of treatment provided at Evelyn Hospital 
in 1971 and subsequent eye surgery in 
Lansing Michigan.  The AOJ should 
specifically request, obtain and 
associate with the claims file all 
pertinent clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, and 
progress notes from the VA Medical 
Centers in Big Spring, Texas, from 1971 
to 1973, and from 1978 to the present, 
and in Michigan from 1974 to 1978.  As 
identified by the veteran, the AOJ should 
also specifically request, obtain and 
associate with the claims file all 
pertinent clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, and 
progress notes including from Evelyn 
Hospital in 1971, and the facility in 
Lansing, Michigan, where the veteran 
allegedly underwent eye surgery by a 
private physician sometime after 1971.  
The AOJ should take the appropriate steps 
to assist the veteran in obtaining all 
identified records.  

2.  The AOJ should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, including 
a medical opinion linking his glaucoma to 
service or a service-connected disability, 
and indicating whether the veteran should 
submit such evidence or whether the AOJ 
will obtain and associate such evidence 
with the claims file.  The AOJ should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.  If an additional VA 
examination is considered necessary it 
should be scheduled.

3.  Once all development is completed, 
the AOJ should adjudicate the veteran's 
claim based on a consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is not granted, the AOJ 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the AOJ 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the AOJ's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	STEVEN L COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




